Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Claims 11 and 12 require the combination of features met by the prior art as laid out in the most recent rejection of June 25, 2021, with regards to references US 4,820,116 to Hovan, US 4,422,648 to Eaton, US 2016/0222813 to Guo et al, and US 8,113,779 to Liang save for the diverging passages at the tip.  The closest relied upon art US 9,856,739 to Bedroysan to teach this feature cannot meet the additional requirement that passages at an external end of said blades are positioned toward a diverging, as the reference Bedroysan, relied upon to provide at least tips at end of blades being oriented upstream with passages inside oriented upstream, requires convergence in the passages as seen in Figures 4 and 5, to ensure pressurization of the fluid aimed in an upstream direction is sufficient to overcome a fluid moving in a downstream direction in the turbine. One of ordinary skill would not be motivated break the functionality of Bedroysan in just this manner to meet the limitations of the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745